DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
Specification
Amendment to specification filed 12/07/2021 has been acknowledged and has been entered. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…wherein the contact groups include a first contact group having two or more first contact plugs and the upper lines include a first upper line commonly connected to the two or more first contact plugs, the two or more first contact plugs arranged in an extending direction of a corner defined at a boundary between adjacent steps among the steps…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 11, the prior art made of record does not disclose or suggest either alone or in combination “…. wherein the first contact plug and the second contact plug are connected to the peripheral circuit…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

With respect to claim 16, the prior art made of record does not disclose or suggest either alone or in combination “a first upper line connecting a first contact group among the contact groups and the first gate contact plug to each other; and a second upper line connecting a second contact group among the contact groups and the second gate contact plug to each other” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation was allowed in previous office action.
Claims 2-10 are allowed being dependent on claim 1.
Claims 12-15 are allowed being dependent on claim 1.
Claims 17-21 are allowed being dependent on claim 16.
Applicant’s amendment overcomes claim objections as set forth in previous office action. Accordingly associated objection to claims 6 & 14 are hereby withdrawn.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813